1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
2

                         UNITED STATES DISTRICT COURT
                                                                 Dec 13, 2018
3
                                                                      SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 4:17-CV-05129-SMJ
5
                              Plaintiff,
6                                              ORDER GRANTING JOINT
                 v.                            MOTION TO DISMISS
7
     LARRY ALAN GRIFFIN; SHARON
8    RAE CANNON; LARRY ALAN
     GRIFFIN, Trustee of the Cannon
9    Living Trust; SHARON RAE
     CANNON, Trustee of the Cannon
10   Living Trust; GARY WEAVER;
     DOROTHY WEAVER; and
11   FRANKLIN COUNTY,

12                            Defendants.

13

14         Before the Court, without oral argument, is the parties’ Joint Motion to

15   Dismiss Proceeding, ECF No. 31. The parties move to dismiss with prejudice the

16   Complaint in this matter, ECF No. 1. Having reviewed the file and records herein,

17   the Court finds good cause to grant the motion.

18         Accordingly, IT IS HEREBY ORDERED:

19         1.    The parties’ Joint Motion to Dismiss Proceeding, ECF No. 31, is

20               GRANTED.



     ORDER GRANTING JOINT MOTION TO DISMISS - 1
1          2.     All claims are DISMISSED WITH PREJUDICE, with all parties to

2                 bear their own costs and attorneys’ fees.

3          3.     All pending motions are DENIED AS MOOT.

4          4.     All hearings and other deadlines are STRICKEN.

5          5.     The Clerk’s Office is directed to CLOSE this file.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel.

8          DATED this 13th day of December 2018.

9                       __________________________
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING JOINT MOTION TO DISMISS - 2
